Citation Nr: 1032065	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-27 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a compensable evaluation for scar residuals of 
an appendectomy.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression with rage.

3.  Entitlement to service connection for pyomyositis of the left 
major and minor pectoralis, claimed as pericarditis, shortness of 
breath, and left arm and chest pain (a pectoralis disability).

4.  Entitlement to service connection for osteoarthritis of the 
hands (a bilateral hand disability).

5.  Entitlement to service connection for osteoarthritis of the 
feet (a bilateral foot disability).

6.  Entitlement to service connection for a sleep disorder as due 
to an undiagnosed illness.

7.  Entitlement to service connection for fatigue as due to an 
undiagnosed illness.

8.  Entitlement to service connection for gastrointestinal 
problems as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967.  
The Veteran also has service in the Air National Guard from July 
1989 to December 2001.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

The issues of service connection for osteoarthritis of the 
knees (a bilateral knee disability) and service connection 
for bilateral hearing loss appear to have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The Veteran failed to attend his hearing scheduled for June 2007. 

The issues of entitlement to a compensable evaluation for 
residuals of an appendectomy and service connection for an 
acquired psychiatric disorder, to include anxiety and depression 
with rage, a pectoralis disability, osteoarthritis of the hands, 
a sleep disorder as due to an undiagnosed illness, fatigue as due 
to an undiagnosed illness, and gastrointestinal problems as due 
to an undiagnosed illness are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran does not currently suffer from osteoarthritis of the 
feet and did not suffer from this condition during any time 
period on appeal.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the 
feet have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009). 
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service. 
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2009); 38 
C.F.R.  §§ 3.307, 3.309 (2009).

However, the presumptive service connection provisions only apply 
to a "veteran."  The term "veteran" means a person who served 
in the active military, naval, or air service and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" 
includes full-time duty in the Armed Forces, other than active 
duty for training (ACDUTRA).  38 U.S.C.A.  § 101(21).  The term 
Armed Forces means the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including the reserve components 
thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty or period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) 
and (24); 38 C.F.R. § 3.6(a) and (d)(2006).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by Reserves 
for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the Army National Guard (ARNG) or Air 
National Guard (ANG), ACDUTRA means full- time duty under section 
316, 502, 503, 505 of title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 
504, or 505, or the prior corresponding provisions of law. 38 
C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or 
required by competent authority, assumes an obligation to perform 
ACDUTRA or INACDUTRA for training; and (2) who is disabled or 
dies from an injury or covered disease incurred while proceeding 
directly to or returning directly from such ACDUTRA or INACDUTRA 
shall be deemed to have been on ACDUTRA or INACDUTRA, as the case 
may be.  38 C.F.R. § 3.6(e).

In summary, presumptive periods generally do not apply to periods 
of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); Hines v. Principi, 18 Vet. App. 227 (2004); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. 
Brown, 7 Vet. App. 466 (1995).

In this case, as discussed further in the Remand portion of this 
decision, the record is unclear for the dates that the Veteran 
was on ACDUTRA and INACDUTRA with respect to his service in the 
Air National Guard.  Regardless, the record, as a whole, fails to 
indicate osteoarthritis of the feet either inservice or post-
service.

Service treatment records during the period the Veteran was on 
active duty, from August 1963 to July 1967, are absent for any 
complaints of, or treatment for, joint pain of the feet.  A 
separation report of medical examination from July 1967 indicated 
that the Veteran had a normal clinical evaluation of his feet.  
Indeed, none of the Veterans treatment records from his service 
in the Air National Guard, whether it was during ACDUTRA or 
INACDUTRA, are silent for any symptoms of a foot condition, and 
any injury or treatment of a foot disability.  

Significantly, post-service treatment records do not indicate 
that the Veteran has osteoarthritis of the feet.  The Veteran 
underwent a VA examination in August 2005.  There, the examiner 
noted that there were "[n]o foot problems" and that the Veteran 
had no evidence of degenerative or traumatic arthritis of any 
kind."

Such a finding provides highly probative evidence against this 
claim. 

Service medical records and private medical records constitute 
strong evidence against the Veteran's claim because this evidence 
shows that the claimed disability did not occur in service.  Most 
importantly, the Veteran does not have a current diagnosis of 
osteoarthritis of the feet.  Indeed, while the Veteran has 
appealed this issue to the Board when the RO denied this claim in 
the initial rating action, the Veteran himself does not contend, 
nor has he ever contended, that he has osteoarthritis of his 
feet.  See Application for Compensation and/or Pension.

As discussed above, entitlement to service connection for disease 
or injury is limited to cases in which in-service incidents have 
resulted in the claimed disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability, there can 
be no valid claim for service connection.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

The Board recognizes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the presence of a chronic disability 
at any time during the claim process can support a grant of 
service connection if there is a relationship to service, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this 
case, there is no evidence of osteoarthritis of the feet during 
the claim period, that holding is inapplicable.

As noted, the Veteran has not contended that he has 
osteoarthritis of the feet.  Regardless, to the extent that the 
Veteran is of the opinion that he currently suffers from 
osteoarthritis of the feet, or that he had this condition during 
service, such opinions are not competent evidence.  A layperson 
is generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. App. 
303 (2007) (varicose veins) and in Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (flat feet).  An example of the kind of medical 
condition of which a layperson is not competent to identify is 
found in Layno v. Brown, 6 Vet. App. 465, 469 (1994) (bronchial 
asthma).  

Osteoarthritis of the feet clearly falls into the latter class.  
Thus, any lay contentions that the Veteran currently has this 
disability and that it is related to service are not competent 
evidence.

Beyond this fact, the Veteran's own statements seem to suggest 
that he does not have a foot disability at this time. 

Hence, the preponderance of the evidence is against his claim for 
entitlement to service connection for osteoarthritis of the feet, 
and this claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of-
the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in January 2005 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

The Board notes that in a written brief, the Veteran's 
representative argued that the examiner conducting the August 
2005 examination was not credible.  However, upon closer review, 
it is clear that the representative is only challenging the 
adequacy of the examiner's opinions as to service connection for 
a pectoralis disability.

Once VA provides an examination, as it did in this case, it must 
be adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 21 
Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).

Here, the August 2005 examination was adequate regarding the 
Veteran's claim for service connection for osteoarthritis of the 
feet.  The examiner indicated his review of the Veteran's medical 
records and it appears that his evaluation of Veteran's feet was 
a fully informed one.  Thus, the Board declines to afford the 
Veteran another VA examination of his feet.

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.

ORDER

Entitlement to service connection for osteoarthritis, bilateral 
feet is denied.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

Residuals of an Appendectomy

The Veteran was granted service connection for scar residuals of 
an appendectomy under 38 C.F.R. § 4.118, Diagnostic Code 7805 in 
a January 2006 rating decision.  He was awarded a noncompensable 
evaluation of this disability.  The Veteran seeks a higher 
disability rating for his scar residual of an appendectomy.

In August 2005, the Veteran underwent a VA general examination.  
Although the examiner indicated his complete review of the 
Veterans medical records, his examination report is incomplete 
with respect to his evaluation of the Veteran's scar residual of 
an appendectomy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (finding that once VA provides an examination, it must be 
adequate).

Indeed, the examiner does not address the criteria under which 
the Veteran is rated, specifically, the limitation of function of 
the affected part.  The examiner merely indicated that since the 
appendectomy in 1998, the Veteran "has been totally asymptomatic 
without any problems and no residuals."  In addition, the 
examiner noted that the Veteran's abdomen "showed no 
oranomegaly.  No hernias.  No masses."  There was no indication 
that the examiner, in fact, evaluated the Veteran's scar residual 
of an appendectomy.  Thus, the Board finds that a contemporaneous 
examination of the Veteran's scar residuals is necessary.

An Acquired Psychiatric Disorder, to include Anxiety and 
Depression with Rage, Pectoralis Disability, Osteoarthritis of 
the Hands, and Sleep Disorder, Fatigue, and Gastrointestinal 
Problems as Due to Undiagnosed Illness

As discussed above, active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from disease or injury incurred in 
or aggravated in the line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), 
(23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

Simply stated, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must establish 
that he was disabled from an injury (but not disease) incurred or 
aggravated during his INACDUTRA.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In this regard, the record reveals that the Veteran has diagnoses 
of an acquired psychiatric disorder, to include anxiety and 
depression with rage, a pectoralis disability, and osteoarthritis 
of both hands.  All of these initial diagnoses were given when 
the Veteran served in the Air National Guard, from July 1989 to 
December 2001.  Records are incomplete, however, as to the exact 
dates that the Veteran was on ACDUTRA or INACDUTRA during that 
period.  Indeed, the record is also silent to whether the Veteran 
had any recognized Federal Service.  The exact dates that the 
Veteran was on ACDUTRA or INACDUTRA are significant as they would 
indicate the range of VA benefits for which the Veteran would be 
eligible during his period in the Air National Guard and also 
determine if any injury occurred during those ACDUTRA or 
INACDUTRA dates.

The Board notes that there is limited documentation of record 
indicating the Veteran's specific periods of service.  While it 
is acknowledged that the service points document indicates the 
days that the Veteran was on ACDUTRA and INACDUTRA, generally, it 
does not indicate the exact dates of when the Veteran was on 
ACDUTRA and INACDUTRA.

The dates and character of his service, especially insofar as 
whether he was on active duty, ACDUTRA, INACDUTRA, or in service 
of the State's Governor is therefore necessary to adjudicate his 
claim.  

In addition, the RO has not obtained the Veteran's California Air 
National Guard personnel records to verify the dates and 
character of his service in that capacity.  Consequently, there 
are insufficient means of determining whether he qualifies as a 
"Veteran" insofar as those periods of service, from July 1989 
to December 2001, for VA compensation purposes.

With respect to the Veteran's claim for service connection for 
sleep disorder, fatigue, and gastrointestinal problems as due to 
undiagnosed illness, the record is also unclear as to the dates 
the Veteran served in the Southwest Asia Theater.  The law 
provides for compensation for Persian Gulf veterans suffering 
from a chronic disability resulting from an undiagnosed illness 
that became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable degree 
within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  That is, if not manifest in service, the claimed 
chronic disability must have been manifest to a compensable 
degree by December 31, 2011. 38 C.F.R. § 3.317(a)(1)(i).  A 
"Persian Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317.

Upon remand, the RO should determine, from the appropriate State 
or Federal agency, the exact dates that the Veteran served in the 
Southwest Asia Theater to establish his status as a Gulf War 
Veteran.

VA is required to assist the appellant in developing his claim.  
38 U.S.C.A.  § 5103A(b)(1).  And, insofar as records from a 
Federal department agency, or other appropriate entity, may aid 
in the development of the Veteran's claim, VA must attempt to 
obtain these records until it is reasonably certain they do not 
exist or that any further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), and 
(e)(1).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to ascertain the current severity and 
manifestations of his scar residuals of an 
appendectomy under the applicable rating 
criteria.  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the Veteran's pertinent medical 
history.

The examiner should be also provided a 
full copy of this remand, and he or she 
must indicate that he or she has reviewed 
the claims file.

2.	Contact the appropriate government entity, 
including the National Personnel Records 
Center (NPRC), as well as any other 
appropriate State or Federal agency, and 
obtain documented verification of any and 
all periods when the Veteran was on 
ACDUTRA and INACDUTRA in the Air National 
Guard (California and Minnesota) from July 
1989 to December 2001.  This includes 
requesting copies of any service 
separation documents.  In addition, the 
RO/AMC should determine whether the 
Veteran had any recognized Federal 
Service, evidenced by a copy of the 
military orders, presidential 
proclamation, or executive order that 
clearly demonstrates the federal nature of 
the service.  Include a request of the 
Veteran's personnel records during his 
service with the California Air National 
Guard.

Also, request the specific dates that the 
Veteran served in the Southwest Asia 
Theater to determine the periods when he 
had service as a Gulf War Veteran.

If no such records can be found, or if 
they have been destroyed, ask for specific 
documented confirmation of that fact 
and/or a negative response should be 
associated with the claims file.

If it is reasonably certain these records do 
not exist or that any further efforts to 
obtain them would be futile, provide the 
Veteran an explanation of how service 
records are maintained, why the search that 
was undertaken constitutes a reasonably 
exhaustive search, and why further efforts 
are not justified.

3.	When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


